Mandamus Denied and Opinion Filed October 30, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01472-CV


                        IN RE FEYSAL AYATI-GHAFFARI, Relator


                 Original Proceeding from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-03108-2013

                              MEMORANDUM OPINION
                         Before Justices Moseley, Lang-Miers, and Evans
                                     Opinion by Justice Evans
       The Court has before it relator’s petition for writ of mandamus asking this Court to order

the trial court to grant relator a default judgment on his claims against real parties. The facts and

issues are known to the parties, so we need not recount them herein. Based on the record before

the Court, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE